Citation Nr: 0028600	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left 3rd metatarsal.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from March 1950 to April 
1953.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, for additional development.  Following 
its attempts to complete the requested development, the RO 
continued its denial of the claimed benefit.  The matter is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  A rating decision dated in August 1965 granted service 
connection for a simple fracture of the left 3rd metatarsal 
and assigned a noncompensable evaluation for the disability, 
effective from the previous May.  

2.  The veteran was notified of the rating determination 
later in August but did not initiate an appeal of the rating 
assigned.  

3.  The veteran reopened his claim for a compensable rating 
for his service-connected left 3rd metatarsal fracture 
residuals in March 1992.  

4.  In June 1999, the Board remanded this case to the RO for 
further development, including scheduling an orthopedic 
examination to determine the current severity of the service-
connected left 3rd metatarsal fracture residuals.  

5.  The veteran failed to report without good cause for the 
orthopedic examination subsequently scheduled in conjunction 
with his reopened claim for a compensable rating for 
residuals of a fracture of the left 3rd metatarsal.  


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of a 
fracture of the left 3rd metatarsal is not warranted.  
38 C.F.R. § 3.655 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that service connection was established for 
a simple fracture of the left 3rd metatarsal by a rating 
decision dated in August 1965.  The RO assigned a 
noncompensable evaluation for the disability, effective from 
the previous May.  Although the veteran was notified of the 
rating determination later in August, he did not initiate an 
appeal of the rating assigned.  In March 1992, he reopened 
his claim for a compensable rating for his service-connected 
left 3rd metatarsal fracture residuals.  

When examined by VA in January 1993, the veteran complained 
of intermittent left foot pain since sustaining a fracture of 
his 3rd left metatarsal when a trailer hitch slipped and fell 
on his foot while on active duty.  On examination, he had 
full range of motion of the left ankle and normal range of 
motion of the toes.  There was good circulation and sensation 
in all toes.  Although there was discomfort in a "vague 
area" over the 3rd metatarsal, there was no obvious swelling 
or erythema.  X-rays of the left foot showed no soft tissue 
swelling and visualized only minimal deformity of the shaft 
of the 3rd metatarsal.  The impression was old left foot 
fracture with residual pain.  

On VA examination in November 1993, it was reported that the 
veteran worked as a carpenter.  He continued to complain of 
pain in his left foot that impaired his ability to stand on 
or climb a ladder.  He said that in his occupation, he had to 
climb ladders and that he was on his feet for 90 percent of 
his working time.  He said that he climbed ladders up to a 
height of 40 feet and lifted weights up to 80 pounds in his 
work.  On examination, the veteran was able to walk normally 
on his tiptoes and on the lateral and medial edges of his 
feet.  However, he complained of pain in the sole of his left 
mid-foot when walking on his heels.  The examiner noted that 
the veteran was able to squat normally.  He was also able to 
dress and undress normally and to climb up and down from the 
examination table normally.  There was no limitation of the 
range of motion of his left toes or foot.  The left foot 
showed no swelling, redness, tenderness or deformity, except 
for the deformity specified.  The pertinent diagnosis was 
status post fracture of the left 3rd metatarsal bone shaft 
with residual minimal deformity of the shaft.  

Based on these examination findings, the RO continued the 
noncompensable rating for the service-connected left 3rd 
metatarsal fracture under Diagnostic Code 5284 of the rating 
schedule.  The veteran perfected a timely appeal from the 
rating denial of February 1993.  

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent evaluation is warranted when severe residuals of foot 
injuries are shown.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a.  

The examination findings noted above did not seem to show 
more than mild residuals of left foot injury, thus warranting 
only a zero percent rating under Diagnostic Code 5284.  See 
38 C.F.R. § 4.31 (1999) (where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  
Moreover, with only a minimal deformity of the shaft of the 
left 3rd metatarsal shown on X-ray examination, a compensable 
evaluation was not warranted under Diagnostic Code 5283, 
which requires that moderate malunion or nonunion of the 
tarsal or metatarsal bones be shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  

When this case was before the Board in August 1996, it was 
noted that the veteran had asserted on several occasions that 
the fracture he sustained in service had resulted in pain 
that limited his ability to work.  The Board noted that 
included in the record was a November 1992 statement from the 
veteran's spouse that related that the veteran missed days at 
work and many social events due to problems with his left 
foot and ankle.  Two other statements from 1992, which were 
submitted for consideration by a nurse and by a former 
employer of the veteran's, both stated that his left foot 
injury had affected his ability to work.  The Board further 
observed, however, that the reports of medical examination 
then of record did not sufficiently discuss the veteran's 
complaints of pain and its effect to permit the RO to 
evaluate fully his disability.  The Board noted that in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (now known as United States Court 
of Appeals for Veterans Claims) held that the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Board specifically remanded the claim in order 
to obtain evidence, including a medical examination, that 
would address the subject of pain.  

In a September 1996 letter, the RO requested that the veteran 
identify all VA and non-VA health care providers who treated 
him for his ankle and foot complaints.  This letter and all 
subsequent communications were addressed to the veteran at 
his address in Mankato, Minnesota.  (Although he originally 
prosecuted his claim while residing at an address in Belview, 
Minnesota, the RO informed the Board in November 1995 that 
the veteran's address had changed to his current address in 
Mankato.)  The veteran did not respond to the RO's request 
for information.  Although a VA examination was scheduled in 
December 1996 in conjunction with his reopened claim, the 
veteran failed to report for the examination.  

When this matter was last before the Board, the Board noted 
that pertinent regulations provide that when entitlement or 
continued entitlement to a VA benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of 38 C.F.R. § 
3.655 as appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when the 
claimant fails to report for an examination scheduled in 
conjunction with a reopened claim for a benefit that was 
previously disallowed or a claim for increase, the claim 
shall be denied.  Id.  The Board noted that the record did 
not contain the notice to the veteran of the scheduled 
examination or any indication of whether the veteran was 
notified of the consequences of failing to report for the 
examination.  Accordingly, the Board remanded the case again 
to obtain the records and examination findings sought by its 
prior remand.  In the June 1999 remand, the Board pertinently 
stated:  

The RO should schedule the veteran for a 
VA examination by a board certified 
specialist in orthopedics, if available, 
to determine the current nature and 
extent of any residuals of the fracture 
of the left third metatarsal.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner should perform 
any testing necessary to provide an 
assessment of the veteran's condition, 
including x-rays and range of motion 
studies.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service connected disability.  
The physician should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that pain could 
significantly limit functional ability of 
the left ankle and foot.  The examiner 
should also identify any objective 
evidence of social and industrial 
impairment resulting from the veteran's 
service connected disability.  A complete 
rationale for any


opinion expressed must be provided.  The 
appellant is hereby advised that failure 
to cooperate by reporting for 
examinations may result in the denial of 
his claim.  38 C.F.R. § 3.655 (1997).  

(Emphasis in original.)  

In a letter dated in July 1999, the RO requested that the 
veteran provide copies of medical records from the doctors or 
medical facilities where he had been treated for his ankle 
and foot condition since his discharge from service.  The 
veteran did not respond to the RO's request for information.  
Although a VA examination was again scheduled in conjunction 
with his reopened claim, the veteran failed to report for the 
examination.  In response to a request from the RO, the 
veteran's representative contacted the Blue Earth County, 
Minnesota, Veterans Service Officer and requested that the 
veteran be contacted to determine if he were willing to 
report for a VA compensation examination if one were 
scheduled for him.  The representative reported in February 
2000 that when the veteran was contacted by telephone, he 
told the Blue Earth County VSO that he believed that VA had 
all the information necessary to make a decision on his 
appeal.  The veteran reportedly stated that he did not intend 
to cooperate any further with the VA requests.  

The Board notes that the representative in February 2000 
advised the RO that the Mankato address used in all 
correspondence since 1995 was correct.  The record contains 
no indication that the written notices sent to the veteran in 
conjunction with the development of his claim were not 
delivered to him at his latest address of record.  See 
38 C.F.R. § 3.1(q) (1999).  There is no showing that any 
correspondence was returned by the Postal Service as 
undelivered.  The Board concludes that the presumption of 
regularity that attends the administrative functions of the 
Government is applicable and that it is therefore presumed 
that the notices necessary for the development of this claim 
were properly mailed and that the Postal Service properly 
delivered them to the veteran.  See Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (the appellant's statement 
that she did not receive the November 1990 Statement of the 
Case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption").  

Indeed, the veteran in this case seems to implicitly concede 
that he received the various notifications by his expressed 
belief that further cooperation with VA with respect to his 
claim is unnecessary.  In order to fully and equitably 
adjudicate this appeal, it was felt necessary to obtain 
additional clinical findings and a medical opinion regarding 
the extent to which the pain associated with the service-
connected left 3rd metatarsal fracture resulted in functional 
impairment of the foot.  The veteran's belief that VA had 
adequate information to adjudicate his claim constitutes the 
assertion of an expertise that he does not possess.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (while a 
claimant is capable of providing evidence of symptomatology, 
a lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms).  Accordingly, his failure to report for 
examinations scheduled in conjunction with his claim was 
without good cause under 38 C.F.R. § 3.655(a).  Under these 
circumstances, the provisions of 38 C.F.R. § 3.655(b) require 
that the veteran's claim for a compensable evaluation for 
residuals of a fracture of the left 3rd metatarsal be denied.  



ORDER

An increased (compensable) evaluation for residuals of a 
fracture of the left 3rd metatarsal is denied.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

